Title: From John Adams to Commissioners of Washington City, 5 December 1797
From: Adams, John
To: Washington City, Commissioners of


No: 60.
Gentlemen
Philadelphia December 5. 1797

I here enclose you, a Power to borrow 150,000 Dollars for the Use of the federal City, wherever you can find it.
If this Resource should fail of having its compleat Effect, I agree fully with you in opinion, that it will be necessary for your board to lay the whole subject before Congress for their consideration and further provision and that it will be necessary for One of you to attend in Philadelphia, in order to explain all things to the Members of Congress. I have no Objection to the form you have prepared, and shall be ready to convey it by a Message to both Houses. I am with great Esteem / Gentlemen, your most humble / Servant

John Adams